NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2607-15T1

IN THE MATTER OF THE PETITION
TO RESTORE THE LICENSE OF

KENNETH ZAHL, M.D.
LICENSE NO. MA56413

TO PRACTICE MEDICINE AND SURGERY
IN THE STATE OF NEW JERSEY
____________________________

           Argued February 6, 2018 – Decided June 19, 2018

           Before Judges Fasciale and Sumners.

           On appeal from the State Board of Medical
           Examiners.

           Kenneth Zahl, appellant, argued the cause pro
           se.

           David M. Puteska, Deputy Attorney General,
           argued the cause for respondent State Board
           of Medical Examiners (Gurbir S. Grewal,
           Attorney   General,  attorney;   Andrea   M.
           Silkowitz, Assistant Attorney General, of
           counsel;  David   M.  Puteska  and   Jillian
           Sauchelli, Deputy Attorneys General, on the
           brief).

PER CURIAM

     Kenneth Zahl, M.D., appeals from a December 7, 2015 final

order of the State Board of Medical Examiners (Board), denying his
request to vacate prior Board orders in 2003 and 2009 revoking his

license to practice medicine.   We affirm.

     The Board's order sets forth the relevant factual background

that need not be repeated here.       A brief summary is sufficient.

This matter is a continuum of the exhaustive litigation involving

Zhal's medical license dating back to 1999, when the Attorney

General filed a complaint with the Board to revoke his license.

     In an April 3, 2002 decision, the Board adopted the decision

of the Administrative Law Judge to revoke         Zahl's license to

practice medicine due to a pattern of dishonest billing practices.

In re Suspension or Revocation of the License Issued to Kenneth

Zahl, M.D., A-4177-02, slip op. at 7-8 (June 9, 2005).      After we

reversed the Board's decision, our Supreme Court reversed and

upheld the Board's revocation of Zahl's license.    In re Suspension

or Revocation of the License Issued to Kenneth Zahl, M.D., 186

N.J. 341, 344 (2006) (Zahl I).        Prior to the Court's decision,

Zahl had obtained a stay of the Board's revocation of his license.

Concerns over Zahl's conduct persisted, which resulted in a second

proceeding before the Board to revoke his license because he

continued to engage in dishonest billing practices and failed to

comply with a billing monitoring practice imposed by the Board

during the stay.    Consequently, on March 11, 2009, the Board

revoked his license for a second time, which we affirmed in In re

                                  2                          A-2607-15T1
Suspension Or Revocation of the License Issued To: Kenneth Zahl,

A-4109-08 (App. Div. July 30, 2010) (Zahl II).

       Over six years later, seeking to resume his practice, Zahl

petitioned the Board to vacate the prior licensure revocation

orders affirmed in Zahl I and Zahl II.       The Board denied his

petition without oral argument, and issued a written decision

reasoning that under res judicata his challenge to those orders

cannot be relitigated as they had been previously rejected in Zahl

I and Zahl II and that he failed to raise any new substantial

issues, and that his time to appeal those orders had expired long

ago.   The Board nonetheless indicated Zahl still had the right to

apply for reinstatement of his license.    N.J.S.A. 45:1-7.1(d).

       Before us, Zahl reiterates the arguments the Board rejected.

Based upon our review of the record and applicable law, his

arguments are without sufficient merit to warrant discussion in a

written opinion, R. 2:11-3(e)(1)(E), and we affirm substantially

for the reasons set forth by the Board in its well-reasoned

decision.

       Affirmed.




                                  3                         A-2607-15T1